IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                       NO. WR-90,447-01



                  Ex parte JAMAKA RAY COTTINGHAM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 744984-A IN THE 176T H DISTRICT COURT
                             FROM HARRIS COUNTY

               K ELLER, P.J., filed a concurring opinion in which Y EARY and K EEL, JJ.,
joined.

       In agreed findings, the habeas court recommends granting relief on an ineffective assistance

of counsel claim because fingerprints on the victim’s vehicle connect two individuals other than

Applicant to the robbery, because one of those individuals has denied that Applicant was one of the

robbers, and because another individual not present at the robbery has said that Applicant was not

part of the robbery ring. But there are some loose ends in this case that need to be tied up before we

sign off on granting relief. The person denying Applicant’s participation declined to sign an affidavit

to that effect or to testify, and an affidavit from someone affiliated with the Office of Inspector

General (OIG) states this person admitted to him that Applicant did participate in the robbery. The

agreed findings do not explain how the habeas court views the OIG affidavit, and the findings appear
                                                                                COTTINGHAM — 2

to inaccurately describe the individual making the affidavit. Also, the victim was definitive in his

identification of Applicant (having encountered him later), and it would be helpful to know whether

the fingerprint evidence affects his conclusion that Applicant was one of the robbers. We should

also at least try to obtain affidavits or live testimony from the individuals who left the fingerprints.

Consequently, I agree with remanding for further investigation and supplemental findings of fact.

                                           A. Background

        According to the findings, the victim was robbed by three individuals, who drove up in a

Pontiac. The first individual exited the Pontiac, put a gun to the victim’s head, and searched him.

The second individual also held a gun and searched the victim’s car. The third individual stayed in

the Pontiac.

        The victim saw the license plate number of the Pontiac and reported that number to the

police. The car with that license plate number had been reported as stolen. The car was found by

the police less than three days later, wrecked and abandoned. At that time, fingerprints were lifted

from the Pontiac, one of which contained sufficient characteristics for identification. An officer

asked that this print be compared to Applicant’s fingerprints, but ultimately, no fingerprint evidence

was introduced at trial.

        A month later, the victim encountered Applicant, wearing a dark blue sweatshirt that was

“probably” the same as the one worn by the second robber during the robbery. They made eye

contact, and Applicant looked “stunned and surprised.” The victim later identified Applicant in

court and testified that there was no doubt in his mind, that he was 300% positive, that Applicant was

the second robber.

        Applicant’s twenty-three-year-old sister provided an alibi for Applicant, but it was not
                                                                             COTTINGHAM — 3

airtight. She testified that he was at home from 6:30 p.m. to 10:30 p.m. on the date of the robbery

but admitted that he could have left and returned while she was not paying attention.

       Subsequent investigation has determined that the fingerprint that was lifted belonged to

Marty Richard Duran. Further investigation revealed other prints on the car belonging to Duran and

Brisby Brown. Duran admitted to habeas counsel that he had used the Pontiac in various robberies,

including the victim’s robbery. He named Brisby Brown as one of his accomplices during the

victim’s robbery. However, he denied knowing Applicant and said that Applicant did not participate

in the victim’s robbery. Kenneth Hadnot, who described himself as the leader of the robbery ring,

told habeas counsel that he instructed Duran to rob the victim because of a disagreement over money

the victim owed him. Hadnot stated that the group of robbers was a tight-knit group, that he did not

know Applicant, and that he was “as certain as he could be,” without having been there, that

Applicant would not have been part of the robbery.

       In a footnote, the habeas court’s findings refer to an affidavit of Daniel Briseno. The habeas

court states, “Twelve years after Duran made this statement to habeas counsel, a TDC prison guard

asserted that Duran said that [A]pplicant was involved in the [victim’s] robbery but was not a

gunman and that Duran would not testify to the same.” A review of the affidavit in the habeas record

reveals that it purports to be the statement of “Daniel Briseno Criminal Investigator OIG.” The

heading at the top of the affidavit states, “Texas Department of Criminal Justice Office of Inspector

General.” The affidavit states:

       On October 11, 2018, at 1145 hrs., while escorting Offender Marty Duran # 201137,
       back into the unit after being finger printed I asked Offender Duran why he was being
       finger printed. Offender Duran stated he was being finger printed to help out (unsure
       of name but sounded like) Jamica Cunningham. Offender Duran stated when he was
       younger he was in a car with the named person during a robbery. Offender Duran
                                                                              COTTINGHAM — 4

       stated they [sic] the cops found the named person and that he (Duran) got away with
       the robbery. I asked Offender Duran if the named person was actually with him
       during the robbery and Offender Duran stated the named person was. Offender
       Duran stated his time was over and that he was just trying to help someone out.
       Offender Duran stated he was giving his finger prints but was not going to testify and
       again stated the named person was present during the robbery. Offender Duran stated
       the named person was not the gun man but he was there.

                                            B. Analysis

       The habeas court cites the Briseno affidavit but does not address it substantively. The court

does not say whether the affidavit is credible, nor does it say what affect the affidavit has on its

findings. And the habeas court appears to erroneously characterize the affiant as a prison guard,

when it appears that he was a criminal investigator with the OIG. As it stands, the court’s finding

in that regard does not appear to be supported by the record.

       This affidavit brings Duran’s credibility into serious question, and it directly controverts the

claim he made to habeas counsel that Applicant was not one of the robbers. On the other hand, if

Hadnot and the victim knew each other, then there might be more to this case than the victim has let

on. Or Hadnot might be lying about knowing the victim. If the robbery ring was a “tight-knit”

group, then Hadnot and Duran might both have reasons to falsely exculpate Applicant.

       Sworn testimony, live or by affidavit, from the victim would be helpful on the issues of

whether he knew Hadnot and whether he would still be certain of his identification of Applicant in

light of the fingerprint evidence and the statements made by Duran and Hadnot. Likewise, sworn

testimony from Duran and Hadnot would be helpful in assessing the credibility of their statements

to habeas counsel. If they are unwilling to make such statements under penalty of perjury, that would

reflect on their credibility. And Duran could be confronted with the OIG affidavit and asked to

explain or deny the statements attributed to him. The habeas court could then assess this additional
                                                                              COTTINGHAM — 5

information, along with the OIG affidavit, and determine whether that impacts its findings,

conclusions, and ultimate recommendation.

       One of the dissents suggests that Duran, at least, would invoke the Fifth Amendment right

against self-incrimination if bench-warranted to testify under oath. If any member of the crime ring

is unwilling to testify, why should we believe his testimonial, hearsay statements? The existence of

someone else’s fingerprints on the getaway vehicle does not, by itself, cast doubt on Applicant’s

involvement in the crime. As the victim himself testified, three individuals were involved in the

robbery. What might exculpate Applicant is that the fingerprints lead to individuals who now say

that Applicant was not involved. But none of these individuals has given sworn testimony to that

effect. We have only statements made by these individuals to habeas counsel.

       As the Court’s opinion explains, even when the State and the trial court agree that relief is

warranted, the record may sometimes be insufficient and require a remand for further development.1

This appears to be one of those times. The dissents seek to rush the process, even though there is

no sworn testimony from the people who purport to exculpate Applicant. The State’s agreement to

grant relief does not mean that we should overlook the obvious problems that this record presents.

As the “ultimate factfinder,” we are not required to defer to the trial court when its findings do not

appear to be supported by the record,2 nor should we adopt a rule that we will automatically defer

to the State when it recommends granting relief without record support for doing so. Not only would

such a rule be contrary to caselaw,3 but it would conflict with habeas corpus being an extraordinary


       1
           Ex parte Turner, 394 S.W.3d 513, 513-14 (Tex. Crim. App. 2013).
       2
           Ex parte Reed, 271 S.W.3d 698, 727 (Tex. Crim. App. 2008).
       3
           See supra at n.1.
                                                                                COTTINGHAM — 6

remedy grounded in equity.4 We have, for example, held that this Court may sua sponte raise the

issue of laches, even if not raised by the State.5 At this point, all we are doing is remanding for

further information. Given society’s interest in punishing those who have actually committed crimes

and in the finality of convictions, we ought to at least have a better record before us than we do now

before we grant relief.

        I join the Court’s remand order.



Filed: October 7, 2020

Publish




        4
          See Ex parte Smith, 444 S.W.3d 661, 666 (Tex. Crim. App. 2014) (“‘[T]he writ of habeas
corpus is an extraordinary remedy, any grant of which must be underscored by elements of fairness
and equity.’ To determine whether equitable relief should be granted then, it behooves a court to
determine whether an applicant has slept on his rights and, if he has, whether it is fair and just to
grant him the relief he seeks. The expanded approach ensures that courts keep, at the fore, the
State’s and society’s interest in the finality of convictions, and consider the trial participants’ faded
memories and the diminished availability of evidence.”).
        5
            Id. at 667.